             Case 2:19-cv-02301-JAR Document 34 Filed 05/08/20 Page 1 of 17




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

LAVONDA GRANT,

                Plaintiff,

                v.                                                   Case No. 19-2301-JAR

CRYSTAL LAKE PARTNERS, INC.,

                Defendant.


                                      MEMORANDUM AND ORDER

         Plaintiff Lavonda Grant brings this action against her former employer, Defendant

Crystal Lake Partners, Inc., alleging retaliation for reporting racially offensive conduct by a co-

worker under Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981. Before the Court

is Defendant’s Motion for Summary Judgment (Doc. 28). The motion is fully briefed and the

Court is prepared to rule. As described more fully below, Defendant’s motion is granted.

I.       Standard

         Summary judgment is appropriate if the moving party demonstrates “that there is no

genuine dispute as to any material fact” and that it is “entitled to judgment as a matter of law.”1

In applying this standard, the Court views the evidence and all reasonable inferences therefrom

in the light most favorable to the nonmoving party.2 “There is no genuine [dispute] of material

fact unless the evidence, construed in the light most favorable to the non-moving party, is such

that a reasonable jury could return a verdict for the non-moving party.”3 A fact is “material” if,


         1
             Fed. R. Civ. P. 56(a).
         2
         City of Herriman v. Bell, 590 F.3d 1176, 1181 (10th Cir. 2010) (citing Somoza v. Univ. of Denver, 513
F.3d 1206, 1210 (10th Cir. 2008)).
        3
          Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248, 255 (1986)).
                Case 2:19-cv-02301-JAR Document 34 Filed 05/08/20 Page 2 of 17




under the applicable substantive law, it is “essential to the proper disposition of the claim.”4 A

dispute of fact is “genuine” if “there is sufficient evidence on each side so that a rational trier of

fact could resolve the issue either way.”5

           The moving party initially must show the absence of a genuine dispute of material fact

and entitlement to judgment as a matter of law.6 Once the movant has met the initial burden of

showing the absence of a genuine dispute of material fact, the burden shifts to the nonmoving

party to “set forth specific facts showing that there is a genuine issue for trial.”7 The nonmoving

party may not simply rest upon its pleadings to satisfy its burden.8 Rather, the nonmoving party

must “set forth specific facts that would be admissible in evidence in the event of trial from

which a rational trier of fact could find for the nonmovant.”9 In setting forth these specific facts,

the nonmovant must identify the facts “by reference to affidavits, deposition transcripts, or

specific exhibits incorporated therein.”10 A nonmovant “cannot create a genuine issue of

material fact with unsupported, conclusory allegations.”11 A genuine issue of material facts must

be supported by “more than a mere scintilla of evidence.”12 Finally, summary judgment is not a




           4
         Wright ex rel. Tr. Co. of Kan. v. Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001) (citing Adler
v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998)).
           5
               Adler, 144 F.3d at 670 (citing Anderson, 477 U.S. at 248).
           6
          Spaulding v. United Transp. Union, 279 F.3d 901, 904 (10th Cir. 2002) (citing Celotex Corp. v. Catrett,
477 U.S. 317, 322–23 (1986)).
           7
          Anderson, 477 U.S. at 256; Celotex, 477 U.S. at 324; Spaulding, 279 F.3d at 904 (quoting Matsushita
Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).
           8
               Anderson, 477 U.S. at 256; accord Eck v. Parke, Davis & Co., 256 F.3d 1013, 1017 (10th Cir. 2001).
           9
               Mitchell v. City of Moore, Okla., 218 F.3d 1190, 1197–98 (10th Cir. 2000) (quoting Adler, 144 F.3d at
670–71).
           10
                Adler, 144 F.3d at 671.
        11
           Tapia v. City of Albuquerque, 170 F. App’x 529, 533 (10th Cir. 2006) (citing Annett v. Univ. of Kan., 371
F.3d 1233, 1237 (10th Cir. 2004)).
           12
                Black v. Baker Oil Tools, Inc., 107 F.3d 1457, 1460 (10th Cir. 1997).




                                                              2
             Case 2:19-cv-02301-JAR Document 34 Filed 05/08/20 Page 3 of 17




“disfavored procedural shortcut”; on the contrary, it is an important procedure “designed to

secure the just, speedy and inexpensive determination of every action.”13

II.     Uncontroverted Facts

        The following facts are either uncontroverted, stipulated, or viewed in the light most

favorable to Plaintiff.

        Plaintiff’s Tenure and Relevant Employment Policies

        Plaintiff is an African-American female. Defendant is a franchisee for Popeyes and

MOD Pizza restaurants with approximately 400 employees and approximately 22 restaurants in

the Kansas City market. Defendant hired Plaintiff on December 19, 2019, as a cashier at the

Popeyes restaurant located on West 119th Street in Olathe, Kansas; she was employed from

December 26, 2018 to January 10, 2019. Plaintiff worked a total of 55.65 hours during her

employment. Specifically, Plaintiff worked shifts on December 26, 2018; December 28, 2018;

December 31, 2018; January 1, 2019; January 2, 2019; January 3, 2019; January 4, 2019; and

January 7, 2019.

        Defendant had a No Call No Show (“NCNS”) policy that provided as follows:

                   An employee with a “No Call No Show” will be considered to
                   have voluntarily resigned his or her position by job abandonment
                   the first time it occurs. Exceptions will only be made for verifiable
                   and extreme circumstances and with approval [of] the Human
                   Resources Director.

                   1.       Not reporting for a scheduled shift and not calling is
                            considered a “No Call No Show”.

                   2.       Calling in 4 hours or more after the scheduled start time of
                            your shift will be considered a “no call, no show.”

                   3.       A “No call, No Show” is considered a voluntary resignation
                            of employment due to job abandonment.

        13
             Celotex, 477 U.S. at 327 (quoting Fed. R. Civ. P. 1).




                                                            3
             Case 2:19-cv-02301-JAR Document 34 Filed 05/08/20 Page 4 of 17




                    4.         If you are a NCNS you are ineligible for rehire for 1 full
                               year from the date of the NCNS.

                    NCNS is considered voluntary resignation for job
                    abandonment . . . .14

        Defendant also had a 30 Day Trial Period policy. If a new employee has more than one

tardy or unscheduled absence during the first 30 days, he or she “will be terminated.”15 Also, if a

new employee during this period does “not meet job performance requirements or do[es] not fit

the Popeyes [sic] culture,” that employee “will not move into regular employee status and be

employed beyond the trial period.”16

        Prior to her first shift, Plaintiff reviewed Defendant’s employment policies and agreed to

comply with them.

        Co-Worker Harassment Allegations

        During Plaintiff’s shift on Thursday, January 3, 2019, she was standing next to her co-

worker, Hunter Pulse, when a news program came on a television in the restaurant featuring a

story about an African-American woman and her daughter who were crime victims. Plaintiff

commented that the story was sad, to which Pulse replied, “fuck the niggers, throw them up

under the jail cell.”17 Plaintiff reported this comment to the manager on duty, Carol, the same

day. She told Carol that she did not want to work around Pulse. Carol responded that she would

talk to Pulse.

        On Friday, January 4, 2019, Ben Vickers, the store manager, asked Plaintiff what Pulse

said to her the day before, and Plaintiff told him. Plaintiff told Vickers that she did not want to

        14
             Doc. 30-1 at 9.
        15
             Id. at 5.
        16
             Id.
        17
             Doc. 32-1 at 10:21–22.




                                                         4
            Case 2:19-cv-02301-JAR Document 34 Filed 05/08/20 Page 5 of 17




work with Pulse anymore, and Vickers said he would speak with Pulse. At some point,

Plaintiff’s complaint reached Amanda Neupert, the District Manager. Neupert spoke to another

of Plaintiff’s co-workers, Juanita Butler, who confirmed that Plaintiff told her about Pulse’s

comments. Neupert testified that she also spoke to Pulse, who denied Plaintiff’s allegations.

       After Plaintiff’s report, she continued to work alongside Pulse, and he continued to say

inappropriate things to her. Pulse referred to Plaintiff as a “black girl” at least twice when

referencing Plaintiff’s work, and he called Plaintiff a “bitch” as he walked by her in the store.

Plaintiff does not recall when these alleged statements were made, although they must have

occurred on either January 4 or January 7, 2019, as these were the only other days Plaintiff

worked after her initial report. She did not report these subsequent statements to anyone. Pulse

was not disciplined for any of the comments he made to Plaintiff.

       Plaintiff’s 30-Day Trial Period

       Plaintiff’s Employee Record Sheet indicates that she had an unexcused absence on

December 28, 2018, her first tardy on January 4, 2019, a one-hour unapproved break on January

4, 2019, a 49-minute unapproved break on January 7, 2019, and a second unexcused absence on

January 9, 2019.

       Sometime before January 9, 2019, Vickers drafted with Neupert’s help a Request to

Terminate a 30 Day Trial Employee. Vickers’ request cited several reasons for recommending

termination, including that Plaintiff: (1) “does not demonstrate a positive attitude and demeanor

toward both guest[s] and coworkers”; (2) “has demonstrated a poor ability to work as part of a

team”; and (3) “does not demonstrate an effort to provide outstanding customer service 100% of

the time.”18 Vickers provided examples of each reason for recommending termination.


       18
            Doc. 32-9.




                                                  5
         Case 2:19-cv-02301-JAR Document 34 Filed 05/08/20 Page 6 of 17




Termination under the 30 Day Trial Period policy requires approval from the District Manager

and the Human Resources (“HR”) Director. The HR Director, Shelly Lang, did not learn about

Vickers’ request to terminate Plaintiff until after Plaintiff filed a charge of discrimination almost

one month after her employment ended. Vickers’ request had been received by an HR generalist

in Lang’s office, but Lang did not see it at the time of submission.

       Plaintiff’s Attendance

       As a matter of practice, Defendant’s work schedules are posted on the “huddle board” or

communications board in the back of the restaurant’s prep area at noon on the Friday before each

work week. During the term of Plaintiff’s employment, she normally relied on someone to tell

her which days she was scheduled to work because the schedule was not posted all the time.

Defendant has not produced a copy of the weekly schedule from the week starting Monday,

January 7, 2019. Plaintiff did not see the schedule for that week, but she was scheduled to work

on at least Monday and Thursday.

       Plaintiff worked her last shift for Defendant on Monday, January 7, 2019. She did not

work on Tuesday, January 8, 2019. Plaintiff obtained prior approval to be off on Wednesday,

January 9, 2019, to attend a hearing in Lenexa municipal court. On January 9, Plaintiff called

the restaurant twice to ask whether she was scheduled to work the following day and was told

both times that someone would call her back, but she never received a return call. Plaintiff

therefore did not report to work on Thursday, January 10, 2019, nor did she call the store to

report that she would be absent. On Friday, January 11, Plaintiff was informed by phone that she

was terminated for violating the NCNS policy by not reporting to work on Thursday, January 10.

       Defendant utilizes a Personnel Action Notice (“PAN”) form for its employees. The last

section of the form is titled “Termination of Employment,” and contains three check boxes:




                                                  6
            Case 2:19-cv-02301-JAR Document 34 Filed 05/08/20 Page 7 of 17




“Voluntary Resignation,” “No Call/No Show,” and “Involuntary Resignation Approved by HR

(attach documentation).”19 The No Call/No Show box is checked on Plaintiff’s form, dated

January 10, 2019.

       Not every employee who violates the NCNS policy is considered to have terminated

employment—Lang makes the decision. Under the policy, Lang must determine whether an

exception should be made. For example, employee T.B., who worked at a different Popeyes

location under different managers “was given a pass on a NCNS on her 1st week here” in May

2019.20 T.B.’s PAN indicates “Involuntary Resignation Approved by HR” on June 5, 2019.

Attached to her PAN was a Request to Terminate a 30 Day Trial Employee, prepared by her

manager. In that document, her manager explained that after T.B. was given the NCNS pass

during her first week of employment, she “signed a memo saying she will call in no matter

what.”21 According to Neupert, “usually when we give a memo, there is a reason behind it.”22

The Request to Terminate stated that T.B. had two more instances of not coming into work when

scheduled, and was disrespectful to her manager when called about her absences. T.B. did not

report race discrimination or racial harassment prior to her NCNS.

       Employee D.H., who is African-American, worked at the same Popeyes location as

Plaintiff from October 2016 through March 2017, and was supervised by Neupert before Neupert

became a district manager. D.H. violated the NCNS policy for the first time on March 24, 2017,

when he came to work at 4:10 for a shift that was to begin at 11:30 that morning. His PAN




       19
            Doc. 30-8 at 2.
       20
            Doc. 32-11 at 2.
       21
            Id.
       22
            Doc. 32-2 at 60:19-22.




                                               7
            Case 2:19-cv-02301-JAR Document 34 Filed 05/08/20 Page 8 of 17




includes a check in the No Call/No Show box in the Termination of Employment section, dated

March 24, 2017. D.H. did not report race discrimination or racial harassment before the NCNS.

       In the last three years, ten Caucasian cashiers and ten African-American cashiers,

including Plaintiff, were deemed to have abandoned their employment from the Olathe Popeyes

restaurant under the NCNS policy. Other than Plaintiff, none of these employees lodged

complaints of discrimination or harassment based on race.

III.   Discussion

       In her response brief, Plaintiff dismissed Counts I and III for race discrimination and

racial harassment under Title VII and 42 U.S.C. § 1981. Therefore, the only claims that remain

are her claims of retaliation under Title VII and § 1981. The analysis is the same for both

claims.23

       Plaintiff’s retaliation claims must be decided under the familiar McDonnell Douglas v.

Green24 burden-shifting framework because Plaintiff relies on circumstantial evidence.25 Under

McDonnell Douglas, plaintiff initially bears the burden of production to establish a prima facie

case of retaliation.26 The burden of establishing the prima facie case is “not onerous.”27 If

plaintiff establishes a prima facie case, the burden shifts to defendant to articulate a facially

nondiscriminatory reason for its actions.28 If defendant articulates a legitimate

nondiscriminatory reason, the burden shifts back to plaintiff to present evidence from which a

jury might conclude that defendant’s proffered reason is pretextual, that is, “unworthy of


       23
            See, e.g., Crowe v. ADT Sec. Servs., Inc., 649 F.3d 1189, 1194 (10th Cir. 2011).
       24
            411 U.S. 792, 802–05 (1973).
       25
            See, e.g., Crowe, 649 F.3d at 1194.
       26
            McDonnell Douglas, 411 U.S. at 802.
       27
            Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 238, 253 (1981).
       28
            Id.; Timmerman v. U.S. Bank, N.A., 483 F.3d 1106, 1113 (10th Cir. 2007).




                                                          8
             Case 2:19-cv-02301-JAR Document 34 Filed 05/08/20 Page 9 of 17




belief.”29 Defendant argues on summary judgment that Plaintiff is unable to establish a prima

facie case of discrimination, and that even if she does, Defendant has articulated a nonretaliatory

reason for her termination and Plaintiff cannot demonstrate that it is pretext for retaliation.

Plaintiff contends that genuine issues of material fact preclude summary judgment.

        A.         Prima Facie Case

        The elements of a prima facie claim of retaliation under Title VII and § 1981 are: (1) the

employee engaged in protected opposition to discrimination; (2) the employee suffered an

adverse employment action during or after his protected opposition that a reasonable employee

would have found materially adverse; and (3) a causal connection exists between the protected

activity and the materially adverse action.30 Defendant does not dispute the first and third

elements of Plaintiff’s prima facie case, but challenges the adverse action element. “[A]n

employer’s action is adverse under Title VII if it ‘well might have dissuaded a reasonable worker

from making or supporting a charge of discrimination.’”31

        Defendant argues that there was no materially adverse action in this case because

Plaintiff voluntarily abandoned her employment by failing to show up for work or reporting

herself absent on Thursday, January 10, 2019. Defendant relies on two unpublished, nonbinding

cases holding that violation of a NCNS policy such as Defendant’s constitutes voluntary

abandonment, and therefore cannot amount to a materially adverse employment action.32 The


        29
          Beaird v. Seagate Tech., Inc., 145 F.3d 1159, 1165 (10th Cir. 1998) (quoting Randle v. City of Aurora,
69 F.3d 441, 451 (10th Cir. 1995)).
        30
             McGowan v. City of Eufala, 472 F.3d 736, 741 (10th Cir. 2006).
        31
             Id. (quoting Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006)).
        32
           Leura v. Heart Ctr. Med. Grp., No. 1:07-cv-101, 2008 WL 11504549, at *5 (N.D. Ind. Feb. 8. 2008)
(finding abandonment where the plaintiff failed to show up to work three days in a row, after history of poor
attendance, and after refusal to offer an excuse for her absences); Carlisle v. Sallie Mae, Inc., No. 5:05 CV 188
MCR EMT, 2007 WL 141138, at *11 (N.D. Fla. Jan. 17, 2007) (considering NCNS allowing employer to deem job
abandoned after three consecutive days of NCNS and finding no adverse employment action).




                                                          9
         Case 2:19-cv-02301-JAR Document 34 Filed 05/08/20 Page 10 of 17




Court assumes without deciding that Plaintiff meets her de minimis prima facie burden and

proceeds to consider the rest of the McDonnell Douglas test below.

        B.         Defendant’s Legitimate, Non-Retaliatory Reason for Termination

        Defendant contends that Plaintiff was terminated for violating its race-neutral NCNS

policy and the H.R. Director determined that no exception to that policy should be made. That

written policy provides that an employee is considered to have voluntarily resigned for a NCNS

the first time it occurs unless the H.R. Director determines that an exception should be made.

This fulfills Defendant’s burden of articulating a legitimate, non-retaliatory reason for Plaintiff’s

termination. The burden therefore shifts back to Plaintiff to show that this non-retaliatory reason

for her termination is pretextual.

        C.         Pretext

        Pretext may be shown by demonstrating “such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s proffered legitimate reasons

for its action that a reasonable factfinder could rationally find them unworthy of credence.”33

Pretext can also be demonstrated by “direct evidence that the proffered rationale is false, or that

the plaintiff was treated differently from similarly-situated employees.”34 “The critical question

regarding this aspect of the McDonnell Douglas rubric is whether ‘a reasonable factfinder could

rationally find [the employer’s rationale] unworthy of credence and hence infer that the employer




        33
             Argo v. Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1203 (10th Cir. 2006).
        34
           Crowe v. ADT Sec. Servs., Inc., 649 F.3d 1189, 1196 (10th Cir. 2011) (citing Swackhammer v.
Sprint/United Mgmt. Co., 493 F.3d 1160, 1167 (10th Cir. 2007)).




                                                          10
          Case 2:19-cv-02301-JAR Document 34 Filed 05/08/20 Page 11 of 17




did not act for the asserted [non-retaliatory] reasons.’”35 The Court examines “the facts as they

appear to the person making the decision.”36

        Plaintiff argues that the summary judgment record demonstrates a genuine issue of

material fact as to the following indicators of pretext: (1) close temporal proximity between her

report of harassment and her termination; (2) inconsistent reasons for her termination; (3) the

proffered reason for her termination is false; (4) similarly-situated individuals were treated more

favorably under subjective criteria; (5) Defendant did not investigate her report of racial

harassment; (6) her alleged harasser was not disciplined; and (7) she was never previously

disciplined for poor performance.

                   1.     Temporal Proximity

        Plaintiff argues that the close temporal proximity between her complaint about Pulse’s

comments and termination supports a finding of pretext. To be sure, the Court may consider

close temporal proximity in analyzing pretext, but “temporal proximity alone is insufficient to

raise a genuine issue of material fact concerning pretext.”37 There must be other evidence of

pretext.38 Here, it is uncontroverted that Plaintiff’s termination closely followed her complaint

seven days earlier. The Court considers below whether there is additional circumstantial

evidence of retaliatory motive to raise a fact issue on pretext.




        35
            Lounds v. Lincare, Inc., 812 F.3d 1208, 1234 (10th Cir. 2015) (quoting Crowe, 649 F.3d at 1196)
(alterations in original).
        36
         Zamora v. Elite Logistics, Inc., 478 F.3d 1160, 1166 (10th Cir. 2007) (en banc) (quoting Watts v. City of
Norman, 270 F.3d 1288, 1295 (10th Cir. 2001)).
        37
           DePaula v. Easter Seals El Mirador, 859 F.3d 957, 976 (10th Cir. 2017) (quoting Proctor v. United
Parcel Serv., 502 F.3d 1200, 1213 (10th Cir. 2007)).
        38
             Id.




                                                        11
          Case 2:19-cv-02301-JAR Document 34 Filed 05/08/20 Page 12 of 17




                  2.       Inconsistent Reasons for Termination; Plaintiff’s Performance

         Plaintiff argues that Defendant provided inconsistent reasons for her termination,

pointing to Vickers’ Request for Termination submitted to HR before Plaintiff’s NCNS on

January 10, 2019. The Tenth Circuit has explained that “a jury can reasonably infer pretext

when an employer is ‘inconsistent in the reasons it provide[s] for the termination.’ Such

inconsistencies include abandoning explanations that the employer previously asserted.”39 But

here, the employer did not provide inconsistent reasons for Plaintiff’s termination. The reason

consistently provided to Plaintiff for termination was the NCNS violation. It is uncontroverted

that the NCNS was provided to Plaintiff on January 11 by telephone as the reason for her

termination, and Plaintiff’s PAN reflects the NCNS as the reason for her termination. Defendant

continues to rely on this reason for her termination in litigation.

         While it is uncontroverted that Vickers, with Neupert’s help, submitted a request for

termination under the 30-Day Trial Period policy, it is also uncontroverted that that request was

never approved by HR and was not processed before the NCNS decision was made. Lang did

not see the request until after Plaintiff filed her charge of discrimination. And there is no

evidence that the 30 Day Trial Period policy was ever provided by Defendant to Plaintiff as a

reason for her termination before the document was discovered in litigation. Vickers’ request,

prepared before Plaintiff’s NCNS and never reviewed by the HR director, does not demonstrate

that Defendant provided inconsistent reasons for Plaintiff’s termination.40 Defendant never

abandoned the original reason given for Plaintiff’s termination—violation of the NCNS policy.

         39
           Fassbender v. Correct Care Sol., LLC, 890 F.3d 875, 887 (10th Cir. 2018) (citation omitted) (quoting
Whittington v. Nordam Grp. Inc., 429 F.3d 986, 994 (10th Cir. 2005)).
         40
            See, e.g., Payan v. United Parcel Serv., 792 F. App’x 634, 647 (10th Cir. 2019) (finding no inconsistent
justifications for discipline where the employer gave a clear explanation at the time of the decision and never
abandoned it; providing more detail later did not demonstrate pretext); Fassbender, 890 F.3d at 887 (finding
inconsistent justifications where the plaintiff was given shifting reasons about why she was terminated, which
continued to change after the EEOC charge was filed).




                                                         12
        Case 2:19-cv-02301-JAR Document 34 Filed 05/08/20 Page 13 of 17




The fact that there exist in the record additional non-retaliatory reasons supporting Plaintiff’s

termination is not evidence of pretext.41

       Plaintiff also argues that Defendant’s previous failure to discipline her for performance

issues calls into question the basis for her termination. But again, Defendant did not and does

not rely on Plaintiff’s poor performance in justifying her termination. Because there is no

genuine issue of material fact about whether Vickers’ Request for Termination was related to

Plaintiff’s NCNS violation on January 10, the fact that Plaintiff was not disciplined for any

performance shortcomings before termination is immaterial; it does not demonstrate that

Defendant’s stated reason for her termination is unworthy of belief.

                  3.       False Reason for Termination

       Plaintiff also argues that the reason given by Defendant for her termination is false,

pointing to evidence that she did not know her schedule for the week of January 7, she tried to

call in on January 9 to see if she was on the schedule for the following day, and Defendant failed

to return her call as promised to advise her whether she was on the schedule for the following

day. But the Court evaluates the facts as they appear to the person making the decision. There is

no evidence that the decisionmakers knew Plaintiff was unaware of her schedule for the week of

January 7, or that they knew Plaintiff called on January 9 to find out if she needed to work the

next day. Instead, the decisionmakers enforced the NCNS policy as written. It is immaterial

whether Plaintiff in fact knew that she was supposed to work on January 10 and failed to show

up. “To support an inference of pretext, . . . a plaintiff must produce evidence that the employer

did more than get it wrong. He or she must come forward with evidence that the employer didn't

really believe its proffered reasons for action and thus may have been pursuing a hidden


       41
            See Rolland v. Carnation Bldg. Servs., Inc., 739 F. App’x 920, 924 (10th Cir. 2018).




                                                         13
          Case 2:19-cv-02301-JAR Document 34 Filed 05/08/20 Page 14 of 17




discriminatory agenda.”42 Plaintiff offers no evidence other than her own subjective belief that

she was not scheduled to work to demonstrate the falsity of Defendant’s proffered reason for the

termination. Such evidence does not create a genuine issue of material fact about whether the

decisionmakers genuinely believed that Plaintiff violated the NCNS policy.

                   4.         Treatment of Similarly-Situated Employees and Subjective Criteria

        Plaintiff may be able to demonstrate pretext with “evidence that [s]he was treated

differently from other similarly-situated, nonprotected employees who violated work rules of

comparable seriousness.”43 Plaintiff suggests that she was treated differently than T.B. and D.H.,

similarly-situated individuals who did not engage in protected activity and who also violated the

NCNS policy. To be “similarly-situated,” the employees must share the same decisionmaker,

and be “disciplined for conduct of comparable seriousness.”44

        First, Defendant argues that T.B. and D.H. are not similarly-situated because they had

different immediate supervisors. Indeed, T.B. worked at a different store than Plaintiff with

different managers. D.H. worked at the same store, but under a different store manager.

Plaintiff responds that all three employees shared a common HR Director, Lang, who exercised

subjective discretion in determining whether an employee’s NCNS constituted job abandonment

or whether an exception to the policy should be made. Assuming the sufficiency of Lang’s

common supervision, there is no evidence in the summary judgment record that Lang was aware

of Plaintiff’s protected activity before the NCNS decision was made. Without knowledge of

Plaintiff’s complaints to Carol and Vickers, Lang could not have treated similarly-situated

individuals differently under the NCNS policy based on their lack of protected activity. Nor

        42
             Johnson v. Weld Cty., 594 F.3d 1202, 1211 (10th Cir. 2010).
        43
            Smothers v. Solvay Chems., Inc., 740 F.3d 530, 540 (10th Cir. 2014) (quoting Kendrick v. Penske Transp.
Servs., Inc., 220 F.3d 1220, 1232 (10th Cir. 2000)).
        44
             Id. at 540–41.




                                                         14
          Case 2:19-cv-02301-JAR Document 34 Filed 05/08/20 Page 15 of 17




could she have applied subjective criteria disproportionately based on Plaintiff’s complaint if she

was unaware of the complaint at the time of her decision.

         Moreover, it is uncontroverted that over the last three years, ten Caucasian cashiers and

ten African-American cashiers, including Plaintiff, were deemed to have abandoned their

employment from the Olathe Popeye’s restaurant under the NCNS policy. None of these

employees except Plaintiff lodged complaints of discrimination or harassment based on race.

The Court agrees with Defendant that the uncontroverted facts about comparator D.H., who

worked at the same Popeye’s location as Plaintiff, rebut rather than support Plaintiff’s pretext

argument. D.H. made no complaint of race discrimination or racial harassment, yet like Plaintiff,

the NCNS policy was enforced against him on his first violation at the same Popeye’s location

by a manager that eventually became Plaintiff’s district manager.

         Plaintiff argues that because Lang had discretion in enforcing the NCNS policy, the

decision to terminate Plaintiff relied on “subjective criteria” that can sometimes evidence

pretext. But the use of subjective criteria by an employer, standing alone, will not demonstrate

pretext.45 Moreover, the cases finding pretext based on such evidence involve subjective

performance criteria—Plaintiff provides no authority or argument to explain how a subjective

determination about whether an exception to this straightforward NCNS policy applies is

analogous to subjective performance evaluations.46 The Court cannot find that the limited

discretion provided to Lang under Defendant’s NCNS policy gives rise to a showing of pretext,




         45
              See Riggs v. AirTran Airways, Inc., 497 F.3d 1108, 1120 (10th Cir. 2007).
         46
          Burnett v. S.W. Bell Tele., L.P., 471 F. Supp. 2d 1121, 1137 (D. Kan. 2007) (distinguishing subjective
component of absentee policy with subjective criteria in performance evaluations, and stating: “Plaintiff has cited no
case—and the Court is aware of none—which supports that a finding of pretext can be based on the mere fact that an
employer’s absentee policy allows a manager discretion in deciding whether to terminate an employee.”).




                                                           15
          Case 2:19-cv-02301-JAR Document 34 Filed 05/08/20 Page 16 of 17




particularly given her lack of knowledge about Plaintiff’s protected activity at the time of

Plaintiff’s termination.

                    5.       Failure to Investigate Plaintiff’s Complaint or Discipline Pulse

         The ‘“failure to conduct what appeared to be a fair investigation of’ the violation that

purportedly prompted adverse action may support an inference of pretext.”47 Plaintiff argues that

her store managers failed to conduct an investigation into her complaint about Pulse,

demonstrating that her termination days later was a pretext for retaliation. The Court finds no

genuine issue of material fact on this record about whether the investigation was adequate given

the short time frame between Plaintiff’s complaint about Pulse and her termination. Plaintiff

claims that it is uncontroverted that “Defendant did not investigate Plaintiff’s reports of

harassment or discrimination.”48 But this fact is not supported by the record. The interrogatory

response relied on by Plaintiff states that although Defendant denies Plaintiff reported or

complained of “racial harassment or race discrimination” before her charge of discrimination,

“Defendant has investigated Plaintiff’s allegations in this lawsuit but that investigation is

protected by the attorney-client privilege and work product doctrine.”49

         Moreover, it is uncontroverted that Plaintiff’s shift manager, Carol, must have reported

the January 3 complaint to Vickers because the following day Vickers asked Plaintiff to tell him

what happened with Pulse and assured her he would talk to Pulse. Plaintiff worked one more

shift after this conversation and before her NCNS. Nonetheless, District Manager Neupert

testified in her deposition that she spoke to Pulse about Plaintiff’s allegations in the interim, and

         47
            Smothers, 740 F.3d at 542 (quoting Trujillo v. PacifiCorp, 524 F.3d 1149, 1160 (10th Cir. 2008)). The
cases that discuss this type of pretext evidence involve the failure to investigate the act giving rise to the adverse
employment action, not the protected activity. See, e.g., id.; Dewitt v. S.W. Bell Tele. Co., 845 F.3d 1299, 1314
(10th Cir. 2017).
         48
              Doc. 32 at 14 ¶ 12.
         49
              Doc. 32-5.




                                                          16
        Case 2:19-cv-02301-JAR Document 34 Filed 05/08/20 Page 17 of 17




that he denied making the racist statements.50 Given that only five business days separated

Plaintiff’s complaint and her NCNS, a reasonable jury could not find that Defendant’s

investigation of Plaintiff’s complaint was so inadequate as to call into question Defendant’s

stated reason for the termination.

       Likewise, a reasonable jury could not find that Defendant’s failure to discipline Pulse

demonstrates that its termination of Plaintiff for her NCNS violation was pretextual. Over the

course of five business days, Plaintiff’s immediate supervisors spoke to one another and to the

district manager about the allegations, and the district manager interviewed Pulse, who denied

the allegations. Such evidence does not raise an issue of fact as to whether Defendant honestly

believed Plaintiff violated the NCNS policy when it terminated her on January 10, 2019.

       For the reasons stated above, assuming Plaintiff can demonstrate a prima facie case of

retaliation under Title VII and § 1981, Defendant has articulated a legitimate, non-retaliatory

reason for Plaintiff’s termination and Plaintiff has failed to come forward with evidence

sufficient to allow a reasonable jury to find Defendant’s reason unworthy of belief. Defendant’s

motion for summary judgment is therefore granted.

       IT IS THEREFORE ORDERED BY THE COURT that Defendant’s Motion for

Summary Judgment (Doc. 28) is granted.

       IT IS SO ORDERED.

       Dated: May 8, 2020

                                                  S/ Julie A. Robinson
                                                  JULIE A. ROBINSON
                                                  CHIEF UNITED STATES DISTRICT JUDGE




       50
            Doc. 32-3 at 47:1–24.




                                                17
